Citation Nr: 9916451	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  96-46 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for patellofemoral arthralgia of the left knee, status 
postoperative excision of portion of anterior cruciate and 
removal of loose body.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel





INTRODUCTION

The veteran had active military service from December 1990 to 
July 1991.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which effectuated an April 1996 Board 
decision granting service connection for a left knee 
disorder.  In that decision, the RO assigned a 10 percent 
disability evaluation for this disorder, which the veteran 
appealed.  In December 1997, the Board remanded the case to 
the RO for additional development.  That development has been 
completed by the RO, and the case is once again before the 
Board for appellate review.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issue on appeal has been obtained by the 
RO.

2.  The veteran's patellofemoral arthralgia of the left knee, 
status postoperative excision of portion of anterior cruciate 
and removal of loose body is manifested by complaints of pain 
and tenderness with no objective evidence of instability, 
arthritis, or limitation in range of motion.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for patellofemoral arthralgia of the left knee, 
status postoperative excision of portion of anterior cruciate 
and removal of loose body have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5257 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran injured his left knee 
prior to entering active duty service.  In May 1990, the 
veteran underwent an arthroscopy meniscectomy where a portion 
of the anterior cruciate and a loose body were removed.  The 
diagnosis was partial tear of the anterior cruciate and loose 
body in the left knee.  The veteran's original service 
entrance examination report of July 1991 noted that the 
veteran's left knee was still painful.  The veteran entered 
active duty in December 1990.  In April 1991, the veteran 
fell during a five mile run and twisted his left knee.  It 
was determined that he was unable to complete the physical 
requirements of service and was therefore discharged.

In July 1994, the RO effectuated an April 1996 Board decision 
which granted service connection for a left knee disorder.  
The Board determined that the veteran's preexisting left knee 
disability was aggravated by service.  In its decision, the 
RO assigned a 10 percent disability evaluation for this 
disorder, effective as of July 1991.  The veteran responded 
by filing a notice of disagreement with respect to the 10 
percent evaluation.  As this is a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a), which gives rise 
to the VA's duty to assist.  See Fenderson, 12 Vet. App. at 
127 (applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims).  Under these circumstances, VA must 
attempt to obtain all such medical evidence as is necessary 
to evaluate the severity of the veteran's disability from the 
effective date of service connection through the present.  
Fenderson, 12 Vet. App. at 125-127, citing Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 
(1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also 38 C.F.R. § 4.2 (ratings to be assigned "in the light 
of the whole recorded history.")  The Board finds that all 
relevant evidence has been obtained and that no further duty 
is required under the provisions of 38 U.S.C.A. § 5107.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).

In assigning the 10 percent evaluation, the RO considered a 
November 1991 VA examination report, which included the 
veteran's complaints of left knee pain, persistent swelling, 
and episodes of locking and collapsing.  Physical examination 
of the left knee revealed normal range of motion, no 
effusion, normal ligamentature, and no drawer sign.  There 
was a slight enlargement of the left knee compared to the 
right.  The diagnosis was internal derangement of the left 
knee.

In December 1991, the veteran's left knee disability was 
examined by Michael L. McCarty, M.D.  Upon physical 
examination, there was full range of motion, with no 
effusion, instability, or tenderness in the joint line.  
Further findings included negative Lachmann, negative 
anterior drawer, and negative McMurray's testing.  Dr. 
McCarty did find tenderness about the patella, primarily at 
the medial and superior pole.  There was a positive 
quadriceps apprehension test which reproduced pain and caused 
some crepitus.  Patellar apprehension test was negative.  X-
rays were negative for any fractures, dislocations or bony 
abnormalities.  Dr. McCarty specifically noted the veteran's 
prior history of a partial anterior cruciate ligament tear, 
but commented that he could not detect any anterior cruciate 
insufficiencies.  The final diagnosis was patellofemoral 
arthralgia.  

The veteran testified before a hearing officer at the RO in 
October 1992 concerning the severity of his left knee 
disability.  The veteran stated that, prior to his in-service 
knee injury, he was able to play basketball, go running and 
feel comfortable using stairs.  He indicated that he was 
currently unable to climb more than a half a flight of stairs 
without experiencing either instability or significant pain 
in his left knee.  He also related that he could not play 
basketball without the onset of extreme pain.  He explained 
that his left knee never actually gave out, but would often 
feel like it was about to go out from underneath him if he 
did not stop to rest.

The veteran was examined by the VA in October 1996 to 
determine the nature and severity of his left knee 
disability.  Examination revealed normal flexion, extension 
and rotation of the left knee.  There was crepitation on 
flexion, as well as tenderness in the subpatellar and the 
medial collateral ligament area.  X-rays indicated that the 
knee joint spaces were relatively well preserved, with no 
significant arthritic changes.  The diagnosis was ligamentous 
damage and injury to the left knee with continuing tenderness 
of the subpatellar area. 

Pursuant to the Board's December 1997 Remand, the veteran was 
afforded a VA orthopedic examination in February 1998 to 
determine whether any instability was present.  The veteran 
stated that he did wear a neoprene knee support while working 
out and required "a good dozen Tylenol a week" to control 
the pain in his left knee.  He indicated that he suffered 
from pain in his left knee approximately fifty percent of the 
time, which was precipitated by running, squatting, and 
twisting motions.  He said that the knee would occasionally 
swell and give out.  The veteran walked with a normal gait.  
He was able to walk on his heels and toes without difficulty.  
He also was able to duck waddle, but complained of pain in 
his left knee.  Physical examination of the left knee showed 
no point tenderness or effusion.  There were multiple well-
healed surgical scars.  The knee was able to flex from zero 
to 140 degrees.  X-rays taken in October 1996 were reviewed 
and interpreted as normal.  Based on these findings, the 
diagnoses were patellofemoral arthralgia of the left knee and 
partial tear of the left anterior cruciate ligament.   

The RO evaluated the veteran's left knee disability as 10 
percent disabling under Diagnostic Code 5257, which pertains 
to recurrent subluxation and lateral instability.  Under this 
code provision, a 10 percent rating is warranted for slight 
impairment of the knee, a 20 percent rating requires moderate 
impairment of the knee, and a 30 percent rating contemplates 
severe impairment of the knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257. 

The Board finds that the clinical findings of record do not 
reveal a left knee disability picture which warrants an 
evaluation in excess of the currently assigned 10 percent for 
the entire period from the July 1991 effective date to the 
present.  The veteran's left knee disability is manifested 
primarily by subjective complaints of pain, with some 
objective evidence of crepitus and joint line tenderness.  
Nevertheless, the objective evidence shows no more than 
slight subluxation or lateral instability, and limitation 
described by the veteran cannot be characterized as 
demonstrating more than slight overall impairment of the left 
knee.  In this respect, the December 1991 examination report 
documented that all tests for instability were negative.  
This is consistent with the veteran's hearing testimony in 
which he stated that his left knee had never actually given 
out, although it felt unstable at times.  More recently, the 
February 1998 examination report noted that the veteran 
walked with a normal gait, was able to duck waddle (albeit 
with some pain), and was able to walk on his heels and toes, 
with no mention of any instability on any of these maneuvers.  
The veteran also indicated that his left knee would 
occasionally give out, and that he still worked out.  
Accordingly, the Board finds that the RO properly determined 
that the veteran's left knee disability is not more than 
slight under Diagnostic Code 5257.

Furthermore, as no limitation of motion is objectively shown, 
a rating higher than the currently assigned 10 percent is not 
warranted under either of the diagnostic codes pertaining to 
limitation of motion of the knee and leg.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (1998).  Even if the 
functional limitations described by the veteran due to pain 
could be assessed in terms of degrees of limitation of 
motion, such impairment has not been objectively shown to 
equate to flexion limited to 30 degrees or less, or extension 
limited to 15 degrees or more, the criteria for an evaluation 
in excess of 10 percent under Diagnostic Codes 5260 and 5261, 
respectively.  Finally, in the absence of evidence of 
ankylosis (Diagnostic Code 5256) or impairment of the tibia 
and fibula (Diagnostic Code 5262), there is no basis for 
evaluating the veteran's disability under any other 
potentially applicable diagnostic code providing for an 
evaluation in excess of the currently assigned 10 percent.  
See 38 C.F.R. §§ 4.71, Diagnostic Codes 5256, 5262 (1998).

The Board also finds that an increased evaluation cannot be 
assigned for the veteran's left knee disability on the basis 
of functional loss due to his complaints of pain.  See 
38 C.F.R. § 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In making this determination, the 
Board finds that since Diagnostic Code 5257 is not predicated 
on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as 
interpreted in DeLuca, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 9 (1996).  

Even considering these regulations and the veteran's 
assertions that he suffers from pain and limitation of 
motion, the Board finds that the recent clinical evidence 
shows no additional functional limitation with respect to 
flexion and extension to the degree that would support an 
increased evaluation under Diagnostic Code 5260 or Diagnostic 
Code 5261.  See 38 C.F.R. § 4.71a, Plate II (1998) (joint 
motion measurement of the knee: flexion to 140 degrees and 
extension to 0 degrees).  As such, the Board finds that the 
objective medical findings recorded during physical 
examinations are of greater probative value than the 
veteran's statements advanced on behalf of his claim.  Thus, 
the Board concludes that the preponderance of the evidence 
fails to demonstrate such disabling pain as would constitute 
additional functional impairment or warrant consideration of 
an increased evaluation for his left knee disability with 
application of the criteria of 38 C.F.R. §§ 4.40 and 4.45. 

The Board further notes that in a precedent opinion dated 
July 1, 1997, the General Counsel of the VA concluded that in 
some cases where a veteran has a knee disorder involving 
arthritis, separate ratings may be assigned under Diagnostic 
Code 5257 and Diagnostic Code 5003.  See VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997).  As the evidence fails to indicate 
that the veteran's left knee disability is currently 
manifested by arthritis, separate ratings under Diagnostic 
Code 5257 and Diagnostic Code 5003 are not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1), which provide that in 
exceptional or unusual cases where the schedular criteria are 
deemed inadequate, due to such related factors as marked 
interference with employment or frequent hospitalizations, an 
extra-schedular evaluation may be assigned.  In the instant 
case, however, there has been no showing or assertion that 
the veteran's left knee disability has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  Under these 
circumstances, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an initial 
evaluation in excess of 10 percent for the his service-
connected patellofemoral arthralgia of the left knee, status 
postoperative excision of portion of anterior cruciate and 
removal of loose body.  Thus, the doctrine of reasonable 
doubt need not be considered.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).








ORDER

An initial evaluation in excess of 10 percent for 
patellofemoral arthralgia of the left knee, status 
postoperative excision of portion of anterior cruciate and 
removal of loose body is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

